DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Species 1 (claims 1-15, 19 and 20) in the reply filed on November 21, 2022 is acknowledged.  The traversal is on the ground(s) that Species III is misclassified.  This is not found persuasive because claims of the Species are directed to encoding and decoding (token) keys to store and output a virtual experience, which diverges from the visualization of a virtual experience as claimed in the elected Species.
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “204”, “252” (Fig. 2), “300” (Fig. 6), “800” (Fig. 11), “928” (Fig. 12), “1000” “1010” (Fig. 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “settings” (claims 1, 19 and 20) and  “behavior settings” (claim 2) .



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 19 and 20 recite:
“generating, by a computing system, a virtual experience comprising digital elements based on settings”.

Applicant’s Specification has not been found to support the aforesaid limitation.  Thus, correction is required.

Claim 2 recites:

“selecting, by the computing system, a part of the user feedback data based on behavioral settings stored in the computing system”.

Applicant’s Specification has not been found to support the aforesaid limitation.  Thus, correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ilteris Canberk et al., US 11/169,600 B1.


Independent claim 1, Canberk discloses a method, comprising: 

generating, by a computing system, a virtual experience (i.e. creating an immersive like experience, including virtual reality – col. 5, ll. 18-21) comprising digital elements based on settings (i.e. graphical user interface elements are selected by the user – col. 3-4, ll. 65-5), wherein the generating of the virtual experience comprises generating a real world image and virtual objects (i.e. the scene in the user’s field of view is captured, e.g. real world image, and used to project a 3D display onto a screen – col. 4, ll. 5-10; and display a virtual object - abstract), and wherein the digital elements comprise the real world image and the virtual objects (i.e. the device projects the scene image – col. 4, ll. 5-10 – and virtual objects – abstract; col. 15, ll. 33-36); 

outputting, by the computing system, the real world image to be displayed on a display screen (i.e. eyewear device cameras capture the scene for use in projecting a 3D display onto a screen – col. 4, ll. 5-10); 

outputting, by the computing system, the virtual objects to be displayed on the display screen, wherein the virtual objects overlap the real world image to provide the virtual experience (i.e. the device projects the scene image – col. 4, ll. 5-10 – and virtual objects – abstract; col. 15, ll. 33-36); 

determining, by the computing system, movement metrics based on information sensed by sensors that are in a real world location that is proximate to a location recorded in the real world image (i.e. sensors in the real world eyewear device determine the movement in the real world location - col. 11, ll. 40-60; abstract); and 

continuing, by the computing system, to output the virtual objects to move together in the real world image according to the movement metrics (i.e. causing virtual objects to respond by moving according to the path of user motion – abstract).    



Claim 2, Canberk discloses the method of claim 1, further comprising: 
tracking, by the computing system, user feedback data collected by the sensors or second sensors, actuators, or other types of devices that collect input from a user (i.e. track user motion via sensors – abstract; col. 11, ll. 45-60); 

selecting, by the computing system, a part of the user feedback data based on behavioral settings stored in the computing system (i.e. selecting the user tracked features for use in correlating virtual object motion - col. 15, ll. 1-20); and 

outputting, by the computing system, reactions of the digital elements in the virtual experience to be displayed on the display screen according to the part of the user feedback data (i.e. causing virtual object to respond by moving according to the path of user motion – abstract).  


Claim 3, Canberk discloses the method of claim 1, wherein the virtual experience comprises an augmented reality (AR) experience (i.e. the method may be applied in augmented reality – col. 15, ll. 24-27).  



Claim 4, Canberk discloses the method of claim 1, wherein the virtual experience comprises a mixed reality (MR) experience (i.e. the experience may be an immersive like experience – col. 5, ll. 19-21).  



Claim 5, Canberk discloses the method of claim 1, wherein the virtual experience comprises a virtual reality (VR) experience (i.e. the experience includes a virtual reality - col. 5, ll. 19-21; col. 15, ll. 5-20).  



Claim 6, Canberk discloses the method of claim 1, wherein the information sensed by the sensors comprises data collected from an accelerometer (i.e. eyewear motion sensing device includes an IMU that includes an accelerometer and gyroscope – col. 11, ll. 45-60).  

Claim 7, Canberk discloses the method of claim 1, wherein the information sensed by the sensors comprises data collected from a gyroscope (i.e. eyewear motion sensing device includes an IMU that includes an accelerometer and gyroscope – col. 11, ll. 45-60).  


Claim 8, Canberk discloses the method of claim 1, wherein the information sensed by the sensors comprises data collected from a global positioning system (i.e. GPS location sensor can detect device location – col. 11, ll. 62-65).  


Claim 9, Canberk dsicloses the method of claim 1, wherein the information sensed by the sensors comprises data collected from a camera feed related to environmental parameters comprising illumination (i.e. use light capturing elements to capture scene data – col. 9, ll. 49-55), trackable surfaces (i.e. SLAM, tracks scene features and landmarks – col. 15, ll. 5-20), and trackability of surfaces (i.e. SLAM, tracks features and landmarks – col. 15, ll. 5-20; determine when tracking is disrupted or out of the field of view – col. 16-17, ll. 57-7).  





Claim 10, Canberk discloses the method of claim 9, wherein the data collected from the camera feed is input for simultaneous localization and mapping (SLAM) (i.e. simultaneous localization and mapping, SLAM, tracks features and landmarks – col. 15, ll. 5-20).  



Independent claim 19, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Independent claim 20, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilteris Canberk et al., US 11/169,600 B1 as applied to claim 1 above, and further in view of Arthur van Hoff et al., US 9,363,569 B1 (hereinafter, Hoff).




Claim 11, Canberk discloses providing a virtual reality experience (abstract).

Canberk fails to disclose the method of claim 1, further comprising generating and outputting, by the computing system, advertising content to be displayed on the display screen, which discloses (i.e. adding advertisements to the virtual reality content – col. 25, ll. 38-45 – as part of a virtual reality experience – col. 2, ll. 25-30).  

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Hoff’s generating and outputting, by the computing system, advertising content to be displayed on the display screen with the method of Canberk because including advertising content enables linking of content related to user social information to provide an improved and customized virtual reality experience (col. 14, ll. 21-26).



Claim 12, Canberk discloses providing a virtual reality experience (abstract).

Canberk fails to disclose the method of claim 11, wherein the generating of the  advertising content is based on user profile data of a user, which Hoff
discloses (i.e. user profile including interests and income is used to provide advertisements – col. 37, ll. 25-33).  

Similar rationale as applied in the rejection of claim 11 applies herein.



Claim 13, Canberk discloses providing a virtual reality experience (abstract).

Canberk fails to disclose the method of claim 12, wherein the user profile data comprises demographic data of the user, which Hoff discloses (i.e. user profile including interests and income is used to provide advertisements – col. 37, ll. 25-33).  

Similar rationale as applied in the rejection of claim 12 applies herein.


Claim 14, Canberk discloses providing a virtual reality experience (abstract).

Canberk fails to disclose the method of claim 12, wherein the user profile data comprises psychographic data of the user, which Hoff discloses (i.e. determining advertising for display based on a user’s interest – col. 27, ll. 8-20).  

Similar rationale as applied in the rejection of claim 12 applies herein.



Claim 15, Canberk discloses providing a virtual reality experience (abstract).

Canberk fails to disclose the method of claim 11, where at least part of the advertising content is anchored to at least one of the virtual objects, which Hoff discloses (i.e. the advertisement, e.g. a watermark, is a video stitched into the virtual content – col. 25, ll. 42-52).  

Similar rationale as applied in the rejection of claim 11 applies herein.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619